         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL McCARTHY, et al.,                      :
         Plaintiffs,                           :       CIVIL ACTION
                                               :
        v.                                     :
                                               :
INTERNATIONAL ASSOCIATION,                     :
OF MACHINISTS AND                              :
AEROSPACE WORKERS, et al.,                     :       No. 19-5727
         Defendants.                           :

                                        MEMORANDUM

Schiller, J.                                                                         March 8, 2021

        This case involves a nasty union spat between Michael McCarthy, who was once an elected

district lodge general chairman, and Michael Perry, who is the current president and directing

general chairman of one of the district lodges of the International Association of Machinists and

Aerospace Workers (“IAM” or “the Union”). Shortly after McCarthy was elected in 2019, Perry

filed charges against him for alleged poor job performance in his role as general chairman.

McCarthy vehemently disputes all of the charges levied against him. A trial was conducted

pursuant to the IAM’s constitution. Ultimately, McCarthy was found guilty of most of the charges

levied against him and was removed from his position. Essentially, he wants this Court to overturn

that decision, though he claims that his Complaint is an attempt to vindicate his right to free speech

and the right of the IAM members, including Plaintiff Robert Eddis, a member of the union who

voted for McCarthy, to vote in union elections. Both of these rights are guaranteed by the Labor

Management Reporting and Disclosure Act (“LMRDA”).

        Both parties have filed summary judgment motions. Upon review of the record, the Court

concludes that Defendants’ motion will be granted, and Plaintiffs’ motion will be denied.




                                                   1
         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 2 of 17




I.     FACTUAL BACKGROUND

       A.      The Union and McCarthy’s Role in the Union

       IAM is an international labor organization that represents hundreds of thousands of

railroad, airline, aerospace, and manufacturing workers. (Mem. in Supp. of Defs.’ Mot. for Summ.

J. [Def.’s Mem.] at 4.) The Union has about 500 local lodges, which are affiliated with about thirty-

five intermediate level district lodges. (Id.) Every four years, the thirteen general chairs of the

district lodges are elected by the Union’s members. (Id. at 5.) Perry, as district lodge president, has

the authority to “direct and assign the duly elected General Chairmen.” (Defs.’ Mot. for Summ. J.

Ex. C [District Lodge 19 Bylaws].)

       The IAM constitution provides that incompetence, negligence, or insubordination in the

performance of one’s official duties, as well as the failure or refusal to perform duties validly

assigned may result in a reprimand, removal from office, or other punishment. (Id. Ex. B. [IAM

constitution].) The IAM constitution states that “[a] charge of misconduct may be made against

any officer or representative of a L.L., D.L., council or conference, by any member in writing

within 30 days after knowledge of the most recent charged incident to the proper officer of the

body involved with a copy of such charges to the I.P.” (Id.)

       If charges are filed, the IAM international president may decide that an investigation and

trial before a special committee is warranted. (Id.) If a trial is conducted, the trial committee will

report its verdict and recommended penalty in writing to the international president, who may

“affirm, modify or reverse in full or in part, the decision of the special trial committee, or impose

any penalty or fine, which he/she deems to be appropriate.” (Id.) The IAM constitution allows for

further review by the IAM executive council and, if necessary, the IAM convention. (Id.)




                                                  2
         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 3 of 17




       In 2012, McCarthy was appointed as a general chairman of District 19 by the District’s

then-president, Jeff Doerr (Pls.’ Statement of Undisputed Facts [Pls.’ SOF] ¶ 2.) He was elected

as a general chairman of District 19 in 2015 and again in June of 2019. (Id. ¶ 3.) McCarthy claims

that his position in the Union afforded him “a numerically large and geographically vast

membership.” (Pls.’ SOF ¶ 14.) Defendants, however, dispute McCarthy’s characterization of his

influence. (Defs.’ Resp. to Pls.’ SOF ¶ 14.) In 2016, “defendant sought to remove [Doerr] by means

of an Article L trial.” (Pls.’ SOF ¶ 5.) According to McCarthy, he was pressured to sign a petition

to remove Doerr, but he initially refused. (Id. ¶¶ 6-7.) McCarthy asserts that because of his refusal,

he was reprimanded by Brian Orwan, the assistant to the District 19 president. (Id. ¶¶ 8-9.)

Defendants dispute that the purpose of the meeting was to reprimand McCarthy; they claim the

meeting was held to discuss various deficiencies in McCarthy’s performance. (Resp. to Pls.’

Statement of Undisputed Facts [Defs.’ Resp. to Pls.’ SOF] ¶¶ 8-9.)

       According to Perry, he received reports from members and representatives in the field

complaining about McCarthy’s job performance. (Defs.’ Mot. for Summ. J. Ex. A [Perry Decl.] ¶

6.) Perry initiated an investigation and based on the results of that investigation; Perry concluded

that McCarthy had been negligent in representing the Union’s members. (Id. ¶¶ 6-9; see also Pls.’

Opp’n Ex. D [Perry Dep.] at 35-36, 44-47, 51-54, 61-64.) In July of 2019, Perry relieved McCarthy

of his duties at Amtrak’s Wilmington, Delaware shops, and appointed himself to the role. (Pls.’

SOF ¶¶ 19-20.) On October 2, 2019, Perry summoned McCarthy to a meeting to be held on

October 7, 2019, during which Perry confronted McCarthy and read from a prepared script the

numerous complaints that Perry had received about McCarthy’s representation. (Id. ¶¶ 23-24.)

During this meeting, Perry offered McCarthy the opportunity to resign and informed him that he

would pursue charges if he did not resign. (Id. ¶ 25.) According to McCarthy, Perry told him, “You




                                                  3
         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 4 of 17




were never on my team now I’m making if official.” (Id. ¶ 27.) McCarthy did not resign. (Id. ¶

28.) On October 11, 2019, Perry informed McCarthy that he was being relieved of his present

assignments and was being reassigned to his home point. (Pls.’ SOF ¶ 29; Defs.’ Mot. for Summ.

J. Ex. G [Oct. 11, 2019 Letter].)

       B.      The Charges and McCarthy’s Response

       On October 14, 2019, Perry filed five charges against McCarthy pursuant to the IAM

constitution. (Defs.’ Mot. for Summ. J. Ex. H [Charging Letter].) Specifically, Perry’s charges

revolved around five different incidents. First, Perry acted negligently and/or incompetently while

representing union members at the Wilmington, Delaware shops. (Id.) Perry referenced a unilateral

reduction in wages by Amtrak and believed that McCarthy “failed or refused to represent” the

members through an “unprecedented and humiliating interview process where 25 of our members

were called in one-by-one to meet with management and forced to unnecessarily recant their

statements without any guidance or representations from Brother McCarthy.” (Id.) He failed to

notify Perry or outside counsel about what was happening, and he left the members subject to

discipline. (Id.) McCarthy also failed to process a member’s grievance, and severely weakened an

arbitration case between the Union and Amtrak. (Id.) McCarthy also visited the shop to attend a

retirement luncheon without authorization and “chose to interject himself back into the ongoing

rate dispute, in which he had no authority to do so. His action severely damaged the credibility and

integrity of the local chairman and [Perry].” (Id.)

       Second, McCarthy failed to process a grievance sent to him by a local lodge. (Id.) The

grievance had been filed on the local level and forwarded to McCarthy for further processing. (Id.)

When Perry followed up with McCarthy, McCarthy stated that “he told them they didn’t have a

grievance but would monitor it.” (Id.)




                                                  4
         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 5 of 17




        Third, McCarthy signed a collective bargaining agreement for members employed by the

Kansas and Oklahoma Railroad that failed to include any premium pay of overtime work, which

is expected in railroad industry contracts. (Id.) This failure “seriously weakened [the Union’s]

ability to grow [Union] membership and to negotiate a fair and equitable agreement in this round

of bargaining.” (Id.)

        Fourth, McCarthy failed to inform local lodge officers and members of the National Freight

Agreement survey as Perry had instructed. (Id.) Finally, McCarthy improperly expensed per diems

and mileage. (Id.) As a result of these charges, Perry accused McCarthy of incompetence,

negligence, or insubordination; Perry requested an Article L trial for McCarthy and “should he be

found guilty, his removal from office and his disqualification from holding office within the IAM

for up to 5 years.” (Id.)

        McCarthy claims that these charges against him were baseless and stemmed from Perry’s

desire to remove him from his position with the Union. For example, McCarthy claims that he did

nothing wrong with respect to his handling of the Wilmington, Delaware shop dispute. The Parties

agree that Amtrak and the Union had a dispute over the applicable pay rate at the Wilmington

shops. (Pls.’ SOF ¶ 36.) Amtrak and the Union agreed to arbitrate the dispute, and lawyers for the

Union investigated historic pay rates at the shop. (Id. ¶¶ 43, 45.) Statements were prepared and

distributed for union machinists to attest to their historic pay rates. (Id. ¶¶ 45-47.) When Amtrak

investigated the statements of the machinists, it determined that a number of the statements were

factually incorrect. (Id. ¶¶ 49-52.) Amtrak brought these employees into one-on-one meetings and

threatened them with discipline for the false statements. (Id. ¶ 53.) Subsequently, the employees

recanted their statements. (Id. ¶ 55.) McCarthy believes that he handled the issue appropriately and

protected the employees; Defendants contest this belief. (See Defs.’ Resp. to Pls.’ SOF ¶¶ 63-77.)




                                                 5
         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 6 of 17




       McCarthy also takes issue with Perry’s take on the retirement party that McCarthy

attended. The Parties dispute whether Perry ordered McCarthy not to visit the Wilmington shops

without prior authorization. (Defs.’ Resp. to Pls.’ SOF ¶¶ 89-90.) McCarthy also disputes that he

improperly handled a grievance at the Wilmington shops. (Id. ¶¶ 93-113.)

       McCarthy asserts that he handled the local lodge grievance properly, as well as the Kansas

and Oklahoma Railroad contract, which he played only a minor and incidental role in negotiating.

(Id. ¶¶ 114-42.) McCarthy also claims that he spoke with membership about the National Freight

Survey. (Id. ¶ 146.) Finally, McCarthy denied improperly expensing per diems. (Id. ¶¶ 148-54.)

       Robert Martinez, the IAM international president, determined that these charges would be

heard by a Special Trial Committee (“STC”). (Defs.’ Mot. for Summ. J. Ex. I [Nov. 4, 2019

Martinez Letter]. On February 11, 2020, a trial was held. (Defs.’ Mem. at 7.) The STC issued its

final report on March 1, 2020, finding McCarthy guilty of four of the five charges. First, the STC

determined that McCarthy was negligent in handling the Wilmington, Delaware shop as “[t]he

basic level of representation is clearly lacking.” (Defs.’ Mot. for Summ. J. Ex. L [STC Findings].

The STC blamed McCarthy for the wage reduction issues and subsequent errors that cost the Union

significant dues money and “put his members in harm’s way and caused much angst and ill will.”

(Id.) The STC also concluded that McCarthy failed to correctly appeal multiple grievances and

ignored Perry’s direct order not to visit the property. (Id.)

       Second, with respect to McCarthy’s failure to process a grievance sent to him by a local

lodge, the STC concluded that “[t]he evidence to support this charge is substantial and the

testimony . . . is compelling.” (Id.) The STC deemed McCarthy’s failure in this area to be serious

and rejected his explanation for his actions. (Id.)




                                                   6
         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 7 of 17




        As for the third charge, related to the collective bargaining agreement at the Kansas and

Oklahoma Railroad, the STC found McCarthy guilty of this charge due to “compelling” testimony

that members “were so poorly represented by Brother McCarthy and how desperate he made them

feel.” (Id.) The STC deemed McCarthy’s failure to include overtime, to consult with lawyers, and

to protect members against contractors “inexcusable.” (Id.)

        The STC also found McCarthy guilty of charge four because of evidence that he had misled

members about the national survey. (Id.) The evidence made it “very clear that Brother McCarthy

misled [the local membership] about the National Survey.” (Id.) Finally, the STC found that

McCarthy was not guilty of impropriety with respect to per diems and mileage because of a lack

of evidence. (Id.)

        As a result of these findings, the STC recommended that McCarthy be removed from office

and disqualified from holding office for five years. (Id.) On March 16, 2020, Martinez, the

international president of the Union, affirmed the STC’s findings and adopted its recommended

penalty. (Defs.’ Mot. for Summ. J. Ex. M [Mar. 16, 2020 Martinez Letter].) McCarthy appealed

the decision to the IAM Executive Council, which affirmed the STC’s recommendation and

Martinez’s decision. (Id. Exs. N [Appeal] & P [Denial of Appeal].) The Executive Council

concluded that the evidence “clearly supported the four charges at issue and revealed a troubling

pattern of negligent conduct and indifference to the legitimate rights and concerns of IAM

members by [McCarthy].” (Denial of Appeal.) His actions “did substantial harm to [IAM]

members and to their confidence in the IAM. Finally, [McCarthy’s] misconduct unnecessarily

exposed this union to potential legal liability for violation of the duty of fair representation.” (Id.)




                                                   7
         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 8 of 17




II.    STANDARD OF REVIEW

       Summary judgment is appropriate when the admissible evidence fails to demonstrate a

genuine dispute of material fact and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). When the

movant does not bear the burden of persuasion at trial, it may meet its burden on summary

judgment by showing that the nonmoving party’s evidence is insufficient to carry its burden of

persuasion. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

       Thereafter, the nonmoving party can demonstrate a genuine issue of material fact if it

provides evidence sufficient to allow a reasonable finder of fact to decide in its favor at trial.

Anderson, 477 U.S. at 248. In reviewing the record, “a court must view the facts in the light most

favorable to the nonmoving party and draw all inferences in that party’s favor.” Armbruster v.

Unisys Corp., 32 F.3d 768, 777 (3d Cir. 1994). The court may not, however, make credibility

determinations or weigh the evidence in considering motions for summary judgment. See Reeves

v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000); see also Goodman v. Pa. Tpk. Comm’n,

293 F.3d 655, 665 (3d Cir. 2002). A court must apply the same standards to cross-motions for

summary judgment. Appelmans v. City of Phila., 826 F.2d 214, 216 (3d Cir. 1987).

III.   DISCUSSION

       Plaintiffs’ claims rely on two provisions of the LMRDA. First, Plaintiffs claim that Union

members have been denied “equal rights and privileges . . . to nominate candidates, to vote in

elections or referendums of the labor organization . . . subject to reasonable rules and regulations

in such organization’s constitutions and bylaws.” 29 U.S.C. § 411(a)(1). Second, Union members

were denied their right “to express any views, arguments, or opinions . . . Provided, That nothing

herein shall be construed to impair the right of a labor organization to adopt and enforce reasonable




                                                 8
         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 9 of 17




rules as to the responsibility of every member toward the organization as an institution and to his

refraining from conduct that would interfere with its performance of its legal or contractual

obligations.” 29 U.S.C. § 411(a)(2).

       A.      Right to Vote

      McCarthy argues that his removal denied his supporters a meaningful right to vote. (Pls.’

Mem. at 30-31; Pls.’ Opp’n at 6-10.) Plaintiffs suggest that the Union’s members were denied the

right to vote because McCarthy was stripped of his assignments. (Pls.’ Opp’n at 6.) Thus, the

election was a sham and McCarthy did not actually represent any members. (Id.) Moreover, Perry’s

application of the Union’s rules that were used to remove McCarthy was unreasonable because

Perry lacked any factual basis for the charges Perry brought against McCarthy. (Pls.’ Mem. at 31-

32.) Because the Court concludes that union members were not denied the right to vote, the Court

will grant Defendants summary judgment on this claim. Moreover, the Court concludes that

Perry’s charges had a factual basis.

      Plaintiffs claim that Defendants violated the LMRDA’s directive that “[e]very member of

a labor organization shall have equal rights and privileges within such organization . . . to vote in

elections.” See 29 U.S.C. § 411 (a)(1). Plaintiffs rely largely on two union voting cases to support

the argument that the voting rights of members were unreasonably infringed upon.

      The first case is Bunz v. Moving Picture Machine Operators’ Protective Local Union 224,

567 F.2d 1117 (D.C. Cir. 1977). Bunz asked whether “the federal courts have jurisdiction of a

union member’s claim that he was denied the ‘equal right to vote’ guaranteed by the [LMRDA]

when his union conducted a referendum in plain disregard of its by-laws.” Bunz, 567 F.2d at 1118-

19. In Bunz, the officers of the union sought to assess a fine on members who did not walk the

picket line. The union’s by-laws required that assessments be approved by two-thirds of the




                                                 9
        Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 10 of 17




members present. However, the union’s lawyers decided that the assessment passed despite

approval by fifty-nine percent of the members present. Id. at 1119. The D.C. Circuit concluded

that the district court had subject matter jurisdiction over Bunz’s lawsuit. The court noted that the

right to vote included more than the right to merely cast a ballot; the right also prevented serious

discrimination, irregularities, or foul play at any stage of the electoral process. Id. at 1121-22. The

court upheld the decision of the district court that Bunz had been denied the equal right to cast a

meaningful vote because the union has issued a “patently frivolous interpretation of its

constitution” when it changed the percentage of votes needed to defeat an assessment. Id. at 1122.

      The facts of Bunz look nothing like those presented here. Here, there is no evidence of any

irregularities with any vote or any actions taken by the Union or by Perry that nullified the election

of McCarthy or changed any of the rules involving McCarthy’s election. Indeed, McCarthy was

elected and installed to the position he won. The vote was completed and there is no evidence that

it was interfered with. Perry’s initial decision to reassign McCarthy did not nullify the vote;

McCarthy was reassigned as the Union’s by-laws permit. (District Lodge 19 Bylaws (“The

President of the District Lodge shall . . . direct and assign the duly elected General Chairman.”).)

It was only after a full trial and appeal that McCarthy was removed from his position. And that

decision is clearly supported by the record before this Court.

      The next case on which Plaintiffs rely, Blanchard v. Johnson, addressed whether to enjoin

a referendum that would have led to a local union affiliating with the International

Longshoreman’s Association. 388 F. Supp. 208, 210 (N.D. Ohio 1975). The local union was

disaffiliating with the International Organization of Masters, Mates and Pilots and was receiving

inquiries from other organizations about possible affiliations. Id. at 212. The local union adopted

a resolution that affiliation proposals would be submitted to the membership for ratification or




                                                  10
        Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 11 of 17




rejection by secret ballot. Id. Although numerous proposals were received, the only proposal

submitted for a vote was from the International Longshoreman’s Association. Id. at 214.

       The court concluded that the members had been deprived of a right to a meaningful vote as

provided by the LMRDA when the members were kept in the dark on the affiliation proposals. Id.

The right to vote was not meaningful if union members were kept in the dark about pertinent,

relevant information. Id. Moreover, the local union’s constitution demanded that union leaders

share the information with their members. Id.

       The facts of Blanchard are not similar to those presented here. Union members were not

kept in the dark about a topic upon which they clearly had a right to be informed. In Blanchard,

the union ignored a clear directive to submit affiliation proposals to the membership. Here, Perry

was authorized to alter McCarthy’s assignments, and the Union was authorized to try and

discipline McCarthy. Moreover, none of these actions interfered with the rights of the Union’s

members to vote in a meaningful way. There is no evidence in the record to support the conjecture

that Perry’s intention was to overturn McCarthy’s election and that Perry’s method of choice for

carrying out this plan to nullify the votes of union members was to use an STC and the IAM’s

international president

       The LMRDA’s right to vote provision “is no more than a command that members and

classes of members shall not be discriminated against in their right to nominate and vote.” Calhoon

v. Harvey, 379 U.S. 134, 139 (1964); see also Kovach v. Turner Dairy Farms, Inc., 929 F. Supp.

2d 477, 493 (W.D. Pa. 2013) (dismissing LMRDA voting claim for failing to allege discrimination

of the right to nominate or vote for candidates or issues). Plaintiffs have failed to raise a genuine

issue of material fact as to whether any Union members were discriminated against in exercising

their voting rights here.




                                                 11
        Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 12 of 17




       One final issue must be addressed about the right to vote. Defendants claim that the

decision of the STC and the international president and executive council should not be disturbed

because there was “some evidence” to support the charges. (Defs.’ Mem. at 13-14 (relying on Int’l

Bhd. Of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers & Helpers, AFL-CIO v.

Hardeman, 401 U.S. 233, 246-47 (1971).) This standard ensures that unions can govern their own

affairs without court interference. Id. If there is evidence to support the union tribunal’s findings

and the union adhered to procedural due process, the decision of the tribunal must be upheld. Lewis

v. AFSCME, 407 F.2d 1185, 1198 (3d Cir. 1969).

       Plaintiffs do not directly respond to this argument regarding this legal standard, presumably

because they insist that the charges were bogus from their inception, and therefore, the case never

should have moved to an Article L trial and thus, the findings of the STC “are irrelevant to

McCarthy’s case, and offer defendants no sanctuary.” (Pls.’ Opp’n at 2-3.) According to Plaintiffs,

their LMRDA voting rights claim “is based on what Perry knew and did when he removed

McCarthy and issued the charging letter, not on what an internal union committee determined later

at McCarthy’s trial.” (Id. at 8.) Thus, the STC’s findings “are immaterial to the question of the

reasonableness of the charges.” (Id.)

      The Court cannot agree with Plaintiff’s reasoning. Their reasoning seems to be based on an

unsupported assertion that Perry made up charges and that the STC, the international president,

and the executive council simply rubber-stamped Perry’s allegations. But there is zero evidence to

support such speculation. And if there is evidence in the record to support the findings of the STC,

how can this Court conclude as a matter of law that those charges were unreasonable from their

inception? The record supports a finding that the charges were reasonable and there is no basis to

conclude that Defendants violated the rights of union members to vote. The STC heard testimony




                                                 12
        Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 13 of 17




from numerous individuals and considered documentary evidence from various sources. Yet there

is simply no evidence that Defendants interfered with member’s voting rights. The election took

place as expected on June 14, 2019, and there is no evidence of any attempt to subvert the election.

Indeed, McCarthy was elected. The election was not nullified simply because McCarthy was

reasonably disciplined and subsequently removed in October.

      Additionally, the Court is somewhat baffled by McCarthy’s position that the findings of his

own Union are irrelevant when he spends a significant chunk of his legal memorandums attacking

the very facts upon which the findings relied. He spins a tale that questions virtually everything

the STC concludes yet insists that the findings do not matter to his claims. The Court fails to see

the logic in McCarthy’s argument and sees no reason to reject the outcome of the Union’s internal

tribunal process.

      Because the record lacks evidence that Defendants interfered with Plaintiffs’ rights to vote,

the Court grants summary judgment on this claim.

       B.      Right to Free Speech

       McCarthy asserts that the baseless charges against him constitute retaliation for his views

and opinions regarding the discipline of Doerr.

       The LMRDA protects the rights of union members to “express any views, arguments, or

opinions” although the law also ensures that the union can issue and enforce reasonable rules “as

to the responsibility of every member toward the organization as an institution and to his refraining

from conduct that would interfere with its performance of its legal or contractual obligations.” 29

U.S.C. § 411(a)(2). To succeed on an LMRDA free speech claim, the member must establish: (1)

he engaged in protected expression; (2) he was subjected to an adverse action reasonably likely to

deter future expression; and (3) that action was caused by the protected expression. Marshall v.




                                                  13
         Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 14 of 17




Local 701 Int’l Bhd. Of Elec. Workers, 387 F. App’x 623, 627-28 (7th Cir. 2010); see also Doyle

v. United Auto. Aerospace & Agric. Implement Workers of Am., Local 1069, 761 F. App’x 136,

138 (3d Cir. 2019). A plaintiff must prove the protected expression was a “but-for cause” of the

adverse action. See Serafinn v. Local 722, Int’l Bhd. Of Teamsters, 597 F.3d 908, 914-15 (7th Cir.

2010).

         As an initial matter, the Court struggles to conclude exactly what speech McCarthy

engaged in that led to the alleged retaliation. The only “speech” identified is McCarthy’s reluctance

to sign a petition to remove District Lodge President Doerr. But there is no indication that

McCarthy spoke in favor of Doerr, or in any way publicly supported Doerr. Rather, he refused to

sign a petition to remove Doerr when the request was initially made. McCarthy believed that Doerr

should receive due process before he was removed from his position. And not only did McCarthy

eventually support charges against Doerr, but a formal trial against Doerr—the very process which

McCarthy sought—was eventually conducted. Furthermore, McCarthy reports that he was

admonished by Orwan that it was too late, and that McCarthy would have to learn to do as he was

told, not what he wanted to do. But he reports no interaction with Perry about the Doerr situation.

Other than this initial reluctance to sign a petition, McCarthy does not point to any disagreement

that he had with the Union or its leaders. The Court does not believe that McCarthy’s initial

reluctance to sign a letter in this case constitutes protected speech.

         McCarthy’s free speech claim suffers from another weakness: he has not shown that the

purported adverse action he suffered in 2019 was caused by his refusal to sign the petition to

remove Doerr. For McCarthy to demonstrate that retaliation was a “but for” cause of the adverse

action, he may show either unusually suggestive timing between the protected activity and the

alleged retaliation or a pattern of antagonism coupled with timing. See Lauren W. ex rel. Jean W.




                                                  14
        Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 15 of 17




v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007). He can show neither. There is simply no basis in

the record to conclude that the initial refusal to sign a letter to remove Doerr in 2016 was the

reason for any adverse action in 2019.

        The timing here is not suggestive of retaliation. Even assuming McCarthy engaged in

protected speech, that speech occurred in 2016, when he refused to immediately sign the petition

to remove Doerr. Perry did not strip McCarthy of his Amtrak assignment until June of 2019 and

did not institute charges against him until October of 2019. Such a significant period of time is not

indicative of retaliation. See Doyle v. United Auto., Aerospace & Agric. Implement Workers of

Am., Local 1069, Civ. A. No. 11-6185, slip. op. at 13 (E.D. Pa. Mar. 30, 2018) (concluding that

18-month gap was not evidence of retaliation). McCarthy argues that this is a “first opportunity

case” because Perry had no opportunity to retaliate against him until 2019. (Pls.’ Opp’n at 23.) But

McCarthy has no evidence that Perry kept this retaliation in his back pocket for multiple years

only to implement it once McCarthy was reelected. There is no evidence of Perry’s plan, no

evidence that he was lying in wait for years, and no evidence that he enlisted an STC or the IAM

international president to follow through with Perry’s purported plan. It is all just McCarthy’s

speculation that Perry was quite displeased when McCarthy failed to sign the petition, but that

McCarthy was untouchable for a period of time. There is also no evidence that Perry waited

“because he needed McCarthy to get an overwhelming victory for his team.” (Id.)

        Nor is there evidence of actual antagonistic conduct in the interim period. Indeed, Perry

and McCarthy ran on the same slate and were elected together to their respective positions in 2019.

Finally, despite his initial refusal to sign the petition to remove Doerr, McCarthy later sent a letter

supporting Doerr’s removal, which undermines any argument that Perry would retaliate against

him for his initial refusal to sign the petition. Finally, even if there were any slight animus by Perry,




                                                   15
        Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 16 of 17




this does not establish continuing hostility by the Union sufficient to make out retaliation. Doyle,

Civ. A. No. 11-6185, slip. op. at 14. Not all disagreements between union members that result in

discipline ripen into claims under the LMRDA.

      McCarthy’s free speech claim also relies on the premise that because he acted appropriately,

there never should have been charges brought against him and he never would have faced an

Article L trial or any punishment. (Pls.’ Opp’n at 12.) But the Court has already addressed this

argument at length. The Court does not agree with McCarthy’s premise, however. The charges

brought were reasonable and in accord with the Union’s constitution and bylaws.

      In sum, McCarthy’s free speech claim fails because he has not proved his refusal to sign the

petition to remove Doerr was the cause of the charges brought against him in 2019.

       McCarthy also claims that his free speech was suppressed with his treatment regarding

Amtrak’s Wilmington, Delaware shops. McCarthy states that he was never barred from going to

the shops and he was free to attend a retirement party at the Amtrak shops. He further claims that

he has a free speech right, protected by the LMRDA, to “meet with any union member, anywhere,

at any time and discuss anything he chooses.” (Pls.’ Mem. at 11.) But McCarthy cites no cases to

support his belief in an unfettered right to say anything to anybody at any time. And of course,

such an unchecked right does not exist. The very statute upon which McCarthy relies recognizes

“the right of a labor organization to adopt and enforce reasonable rules as to the responsibility of

every member toward the organization as an institution and to his refraining from conduct that

would interfere with its performance of its legal or contractual obligations.” 29 U.S.C. § 411(a)(2).

The charge brought against McCarthy for ignoring Perry’s direct order not to visit the Amtrak’s

Wilmington, Delaware shops is not an independent violation of McCarthy’s free speech.




                                                 16
        Case 2:19-cv-05727-BMS Document 64 Filed 03/08/21 Page 17 of 17




IV.    CONCLUSION

       This is a nasty union battle which has spilled over into federal court. McCarthy has two

problems here. First, despite significant opportunity for discovery, he has no evidence of the

alleged multi-year conspiracy that involved Perry waiting until the perfect moment to remove

McCarthy. Second, and relatedly from the Court’s view, the STC, the international president, and

the executive council all affirmed Perry’s charges following a trial that examined the evidence and

testimony supporting those charges. The record reveals no evidence that any Union member was

denied their right to vote for McCarthy—who won his election—nor that McCarthy’s free speech

rights were abridged. Rather, McCarthy balked at signing a piece of paper and three years later he

was removed from his position following a trial and appeal pursuant to the Union’s constitution.

       Because McCarthy has failed to create a genuine issue of material fact and Defendants are

entitled to judgment as a matter law, the Court will grant Defendants’ summary judgment motion,

deny Plaintiffs’ motion, and dismiss Plaintiffs’ claims. An Order consistent with this

Memorandum will de docketed separately.




                                                17
